
	
		II
		110th CONGRESS
		2d Session
		S. 2778
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Lieberman (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to expand certain
		  bonus and special pay authorities for members of the Armed Forces in order to
		  enhance the recruitment and retention of psychologists, social workers, mental
		  health nurses, and other mental health professionals in the Armed Forces, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Mental Health
			 Professionals Recruitment and Retention Enhancement Act of
			 2008.
		2.Accession bonus,
			 special pay, and retention bonus authorities for clinical psychologists of the
			 Armed Forces
			(a)Multiyear
			 retention bonus for clinical psychologistsChapter 5 of title 37,
			 United States Code, is amended by inserting after section 301e the following
			 new section:
				
					301f.Multiyear
				retention bonus: clinical psychologists of the armed forces
						(a)Bonus
				authorized(1)An officer described in
				subsection (b) who executes a written agreement to remain on active duty for
				two, three, or four years after completion of any other active-duty service
				commitment may, upon acceptance of the written agreement by the Secretary of
				the military department concerned, be paid a retention bonus as provided in
				this section.
							(2)The amount of a retention bonus under
				paragraph (1) may not exceed $25,000 for each year covered by a four-year
				agreement. The maximum yearly retention bonus for two-year and three-year
				agreements shall be reduced to reflect the shorter service commitment.
							(b)Covered
				officersAn officer described in this subsection is an officer
				who—
							(1)is an officer of
				the Medical Service Corps of the Army or the Navy or the Biomedical Sciences
				Corps of the Air Force;
							(2)is licensed and
				designated as a clinical psychologist by the American Board of Professional
				Psychology;
							(3)is in a pay grade
				below pay grade O–7; and
							(4)has at least
				eight years of creditable service (computed as described in subsection (c)) or
				has completed any active-duty service commitment incurred for education and
				training as a clinical psychologist.
							(c)Determination
				of creditable serviceFor purposes of subsection (b), creditable
				service of an officer is computed by adding—
							(1)all periods which
				the officer spent in education and training, including as a clinical psychology
				intern, in preparation to be licensed and designated as a psychologist by the
				American Board of Professional Psychology; and
							(2)all periods of
				active service in the Medical Service Corps of the Army or the Navy or the
				Biomedical Sciences Corps of the Air Force as a clinical psychologist.
							(d)RepaymentAn
				officer who does not complete the period of active duty specified in the
				agreement entered into under subsection (a) shall be subject to the repayment
				provisions of section 303a(e) of this title.
						(e)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(b)Accession bonus
			 for clinical psychologists in critically short wartime specialities
			 authorizedChapter 5 of such title is further amended by
			 inserting after section 302l the following new section:
				
					302m.Special pay:
				accession bonus for clinical psychologists in critically short wartime
				specialties
						(a)Accession bonus
				authorizedA person who is a graduate of a program accredited by
				the American Psychological Association with a doctoral degree in clinical
				psychology in a specialty designated by regulations as a critically short
				wartime specialty and who executes a written agreement described in subsection
				(d) to accept a commission as an officer of the armed forces and remain on
				active duty for a period of not less than four consecutive years may, upon the
				acceptance of the agreement by the Secretary of the military department
				concerned, be paid an accession bonus in the amount determined by the Secretary
				of the military department concerned.
						(b)Amount of
				bonusThe amount of an accession bonus under subsection (a) may
				not exceed $400,000.
						(c)Limitation on
				eligibility for bonusA person may not be paid a bonus under
				subsection (a) if—
							(1)the person, in
				exchange for an agreement to accept an appointment as an officer, received
				financial assistance from the Department of Defense to pursue a course of study
				in clinical psychology; or
							(2)the Secretary of
				the military department concerned determines that the person is not qualified
				to become and remain certified as a clinical psychology in a specialty
				designated by regulations as a critically short wartime specialty.
							(d)AgreementThe
				agreement referred to in subsection (a) shall provide that, consistent with the
				needs of the armed force concerned, the person executing the agreement will be
				assigned to duty for the period of obligated service covered by the agreement,
				as an officer of the Medical Service Corps of the Army or the Navy, or as an
				officer of the Biomedical Sciences Corps of the Air Force, in a specialty
				designated by regulations as a critically short wartime specialty.
						(e)Payment in
				installmentsThe bonus payable under subsection (a) is payable in
				four equal annual installments in an amount not to exceed $100,000 per
				installment.
						(f)RepaymentA
				person who, after executing an agreement under subsection (a) is not
				commissioned as an officer of the armed forces, does not become certified as a
				clinical psychologist, or does not complete the period of active duty in a
				specialty specified in the agreement, shall be subject to the repayment
				provisions of section 303a(e) of this title.
						(g)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(c)Variable pay,
			 additional pay, and incentive special pay for clinical
			 psychologistsChapter 5 of such title is further amended by
			 inserting after section 302m, as added by subsection (b) of this section, the
			 following new section:
				
					302n.Special pay:
				clinical psychologists of the armed forces
						(a)Variable
				pay(1)An
				officer described in subsection (d) who executes an agreement under subsection
				(e) is entitled to variable special pay in the amount specified by the
				Secretary of the military department concerned in the agreement of the officer
				under subsection (e).
							(2)The amount of variable special pay
				payable to an officer under this subsection shall be the amount payable for the
				period of years of creditable service of the officer at the time of the
				officer's entry into the agreement concerned under subsection (e). The
				Secretary of the military department concerned shall prescribe in regulations
				amounts of variable special pay payable for such various ranges of years of
				creditable service of an officer as a clinical psychologist as the regulations
				shall specify, except that the amount so payable may not exceed $12,000 per
				year. The regulations shall include a method for determining the creditable
				service of an officer as a clinical psychologist for purposes of this
				subsection.
							(b)Additional
				special payAn officer who is entitled to variable special pay
				under subsection (a) may also be paid additional special pay for any 12-month
				period during with the agreement of the officer under subsection (e) is in
				effect. The amount of such additional special pay for each 12-month period
				shall be the amount specified by the Secretary of the military department
				concerned in the agreement of the officer under subsection (e), but may not
				exceed $15,000 per 12-month period.
						(c)Incentive
				special pay(1)An officer who is
				entitled to variable special pay under subsection (a) may also be paid
				incentive special pay for any 12-month period during which the agreement of the
				officer under subsection (e) is in effect. The amount of such incentive special
				pay for each 12-month period shall be the amount specified by the Secretary of
				the military department concerned in the agreement of the officer under
				subsection (e), but may not exceed $5,000 per 12-month period.
							(2)Incentive special pay payable to an
				officer under this subsection for any 12-month period is in addition to
				additional special pay payable to the officer under subsection (b) for such
				12-month period.
							(d)Covered
				officersAn officer described in this subsection is an officer
				who—
							(1)is an officer of
				the Medical Service Corps of the Army or the Navy or the Biomedical Sciences
				Corps of the Air Force designated as a clinical psychologist; and
							(2)is on active duty
				under a call or order to active duty for a period of not less than one
				year.
							(e)Agreement(1)An officer may not be
				paid variable special pay under subsection (a), or additional special pay under
				subsection (b) or incentive special pay under subsection (c), for any 12-month
				period unless the officer first executes a written agreement under which the
				officer agrees to remain on active duty for a period of not less than one year
				beginning on the date the officer accepts the award of such special pay.
							(2)Under regulations prescribed by the
				Secretary of Defense under section 303a(a) of this title, the Secretary of the
				military department concerned may terminate at any time an officer's
				entitlement to the special pay under an agreement under paragraph (1). If such
				entitlement is terminated, the officer concerned shall be subject to the
				repayment provisions of section 303a(e) of this title.
							(f)Frequency of
				payments(1)Variable special pay
				payable to an officer under subsection (a) shall be paid monthly.
							(2)Special pay payable to an officer
				under subsection (b) or (c) shall be paid annually at the beginning of the
				12-month period for which the officer is entitled to such payment.
							(g)RepaymentAn
				officer who does not complete the period of active duty specified in the
				agreement referred to in subsection (e) shall be subject to the repayment
				provisions of section 303a(e) of this title.
						(h)Coordination
				with other special pay authoritiesAn officer paid variable
				special pay for a 12-month period under subsection (a) may also be paid special
				pay under section 302c(c) of this title for such 12-month period.
						(i)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(d)Clerical
			 amendmentsThe table of sections at the beginning of chapter 5 of
			 such title is amended—
				(1)by inserting
			 after the item relating to section 301e the following new item:
					
						
							301f. Multiyear retention bonus: clinical psychologists of the
				armed
				forces.
						
						;
					and(2)by inserting
			 after the item relating to section 302l the following new items:
					
						
							302m. Special pay: accession bonus for clinical psychologists
				in critically short wartime specialties.
							302n. Special pay: clinical psychologists of the armed
				forces.
						
						.
				3.Accession bonus
			 and special pay authorities for social workers of the Armed Forces
			(a)Accession bonus
			 for social workers in critically short wartime specialties
			 authorizedChapter 5 of title 37, United States Code, as amended
			 by section 2 of this Act, is further amended by inserting after section 302n
			 the following new section:
				
					302o.Special pay:
				accession bonus for social workers in critically short wartime
				specialties
						(a)Accession bonus
				authorizedA person who is a graduate of a program accredited by
				the Council on Social Work Education with a graduate degree in social work in a
				specialty designated by regulations as a critically short wartime specialty and
				who executes a written agreement described in subsection (d) to accept a
				commission as an officer of the armed forces and remain on active duty for a
				period of not less than three consecutive years may, upon the acceptance of the
				agreement by the Secretary of the military department concerned, be paid an
				accession bonus in the amount determined by the Secretary of the military
				department concerned.
						(b)Amount of
				bonusThe amount of an accession bonus under subsection (a) may
				not exceed $30,000.
						(c)Limitation on
				eligibility for bonusA person may not be paid a bonus under
				subsection (a) if—
							(1)the person, in
				exchange for an agreement to accept an appointment as an officer, received
				financial assistance from the Department of Defense to pursue a course of study
				in social work; or
							(2)the Secretary of
				the military department concerned determines that the person is not qualified
				to become and remain licensed as a social worker in a specialty designated by
				regulations as a critically short wartime specialty.
							(d)AgreementThe
				agreement referred to in subsection (a) shall provide that, consistent with the
				needs of the armed force concerned, the person executing the agreement will be
				assigned to duty for the period of obligated service covered by the agreement,
				as an officer of the Medical Service Corps of the Army or the Navy, or as an
				officer of the Biomedical Sciences Corps of the Air Force, in a specialty
				designated by regulations as a critically short wartime specialty.
						(e)Payment in
				installmentsThe bonus payable under subsection (a) is payable in
				four equal annual installments in an amount not to exceed $10,000 per
				installment.
						(f)RepaymentA
				person who, after executing an agreement under subsection (a) is not
				commissioned as an officer of the armed forces, does not become licensed as a
				social worker, or does not complete the period of active duty in a specialty
				specified in the agreement, shall be subject to the repayment provisions of
				section 303a(e) of this title.
						(g)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(b)Variable pay,
			 additional pay, and incentive special pay for social
			 workersChapter 5 of such title is further amended by inserting
			 after the item relating to section 302o, as added by subsection (a) of this
			 section, the following new section:
				
					302p.Special pay:
				social workers of the armed forces
						(a)Variable
				pay(1)An
				officer described in subsection (d) who executes an agreement under subsection
				(e) is entitled to variable special pay in the amount specified by the
				Secretary of the military department concerned in the agreement of the officer
				under subsection (e).
							(2)The amount of variable special pay
				payable to an officer under this subsection shall be the amount payable for the
				period of years of creditable service of the officer at the time of the
				officer's entry into the agreement concerned under subsection (e). The
				Secretary of the military department concerned shall prescribe in regulations
				amounts of variable special pay payable for such various ranges of years of
				creditable service of an officer as a clinical psychologist as the regulations
				shall specify, except that the amount so payable may not exceed $12,000 per
				year. The regulations shall include a method for determining the creditable
				service of an officer as a clinical psychologist for purposes of this
				subsection.
							(b)Additional
				special payAn officer who is entitled to variable special pay
				under subsection (a) may also be paid additional special pay for any 12-month
				period during with the agreement of the officer under subsection (e) is in
				effect. The amount of such additional special pay for each 12-month period
				shall be the amount specified by the Secretary of the military department
				concerned in the agreement of the officer under subsection (e), but may not
				exceed $15,000 per 12-month period.
						(c)Incentive
				special pay(1)An officer who is
				entitled to variable special pay under subsection (a) may also be paid
				incentive special pay for any 12-month period during which the agreement of the
				officer under subsection (e) is in effect. The amount of such incentive special
				pay for each 12-month period shall be the amount specified by the Secretary of
				the military department concerned in the agreement of the officer under
				subsection (e), but may not exceed $5,000 per 12-month period.
							(2)Incentive special pay payable to an
				officer under this subsection for any 12-month period is in addition to
				additional special pay payable to the officer under subsection (b) for such
				12-month period.
							(d)Covered
				officersAn officer described in this subsection is an officer
				who—
							(1)is an officer of
				the Medical Service Corps of the Army or the Navy or the Biomedical Sciences
				Corps of the Air Force designated as a social worker; and
							(2)is on active duty
				under a call or order to active duty for a period of not less than one
				year.
							(e)Agreement(1)An officer may not be
				paid variable special pay under subsection (a), or additional special pay under
				subsection (b) or incentive special pay under subsection (c), for any 12-month
				period unless the officer first executes a written agreement under which the
				officer agrees to remain on active duty for a period of not less than one year
				beginning on the date the officer accepts the award of such special pay.
							(2)Under regulations prescribed by the
				Secretary of Defense under section 303a(a) of this title, the Secretary of the
				military department concerned may terminate at any time an officer's
				entitlement to the special pay under an agreement under paragraph (1). If such
				entitlement is terminated, the officer concerned shall be subject to the
				repayment provisions of section 303a(e) of this title.
							(f)Frequency of
				payments(1)Variable special pay
				payable to an officer under subsection (a) shall be paid monthly.
							(2)Special pay payable to an officer
				under subsection (b) or (c) shall be paid annually at the beginning of the
				12-month period for which the officer is entitled to such payment.
							(g)RepaymentAn
				officer who does not complete the period of active duty specified in the
				agreement referred to in subsection (e) shall be subject to the repayment
				provisions of section 303a(e) of this title.
						(h)Coordination
				with other special pay authoritiesAn officer paid variable
				special pay for a 12-month period under subsection (a) may also be paid special
				pay under section 302c(d) of this title for such 12-month period.
						(i)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title, as amended by section 2(d) of this Act, is further amended by
			 inserting after the item relating to section 302n the following new
			 items:
				
					
						302o. Special pay: accession bonus for social workers in
				critically short wartime specialties.
						302p. Special pay: social workers of the armed
				forces.
					
					.
			4.Variable pay,
			 additional pay, and incentive special pay authorities for mental health nurses
			 of the Armed Forces
			(a)Special pays
			 authorizedChapter 5 of title 37, United States Code, as amended
			 by section 3 of this Act, is further amended by inserting after section 302p
			 the following new section:
				
					302q.Special pay:
				mental health nurses of the armed forces
						(a)Variable
				pay(1)An
				officer described in subsection (d) who executes an agreement under subsection
				(e) is entitled to variable special pay in the amount specified by the
				Secretary of the military department concerned in the agreement of the officer
				under subsection (e).
							(2)The amount of variable special pay
				payable to an officer under this subsection shall be the amount payable for the
				period of years of creditable service of the officer at the time of the
				officer's entry into the agreement concerned under subsection (e). The
				Secretary of the military department concerned shall prescribe in regulations
				amounts of variable special pay payable for such various ranges of years of
				creditable service of an officer as a clinical psychologist as the regulations
				shall specify, except that the amount so payable may not exceed $12,000 per
				year. The regulations shall include a method for determining the creditable
				service of an officer as a clinical psychologist for purposes of this
				subsection.
							(b)Additional
				special payAn officer who is entitled to variable special pay
				under subsection (a) may also be paid additional special pay for any 12-month
				period during with the agreement of the officer under subsection (e) is in
				effect. The amount of such additional special pay for each 12-month period
				shall be the amount specified by the Secretary of the military department
				concerned in the agreement of the officer under subsection (e), but may not
				exceed $15,000 per 12-month period.
						(c)Incentive
				special pay(1)An officer who is
				entitled to variable special pay under subsection (a) may also be paid
				incentive special pay for any 12-month period during which the agreement of the
				officer under subsection (e) is in effect. The amount of such incentive special
				pay for each 12-month period shall be the amount specified by the Secretary of
				the military department concerned in the agreement of the officer under
				subsection (e), but may not exceed $5,000 per 12-month period.
							(2)Incentive special pay payable to an
				officer under this subsection for any 12-month period is in addition to
				additional special pay payable to the officer under subsection (b) for such
				12-month period.
							(d)Covered
				officersAn officer described in this subsection is an officer
				who—
							(1)is an officer of
				the Medical Service Corps of the Army or the Navy or the Biomedical Sciences
				Corps of the Air Force designated as a mental health nurse; and
							(2)is on active duty
				under a call or order to active duty for a period of not less than one
				year.
							(e)Agreement(1)An officer may not be
				paid variable special pay under subsection (a), or additional special pay under
				subsection (b) or incentive special pay under subsection (c), for any 12-month
				period unless the officer first executes a written agreement under which the
				officer agrees to remain on active duty for a period of not less than one year
				beginning on the date the officer accepts the award of such special pay.
							(2)Under regulations prescribed by the
				Secretary of Defense under section 303a(a) of this title, the Secretary of the
				military department concerned may terminate at any time an officer's
				entitlement to the special pay under an agreement under paragraph (1). If such
				entitlement is terminated, the officer concerned shall be subject to the
				repayment provisions of section 303a(e) of this title.
							(f)Frequency of
				payments(1)Variable special pay
				payable to an officer under subsection (a) shall be paid monthly.
							(2)Special pay payable to an officer
				under subsection (b) or (c) shall be paid annually at the beginning of the
				12-month period for which the officer is entitled to such payment.
							(g)RepaymentAn
				officer who does not complete the period of active duty specified in the
				agreement referred to in subsection (e) shall be subject to the repayment
				provisions of section 303a(e) of this title.
						(h)Coordination
				with other special pay authoritiesAn officer paid variable
				special pay for a 12-month period under subsection (a) may also be paid special
				pay under section 302c(d) of this title for such 12-month period.
						(i)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2009.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 such title, as amended by section 3(c) of this Act, is further amended by
			 inserting after the item relating to section 302p the following new
			 item:
				
					
						302q. Special pay: mental health nurses of the armed
				forces.
					
					.
			5.Inclusion of
			 psychiatrists, social workers, and mental health nurses under authority for
			 retention incentives for members qualified in critical military skills or
			 assigned to high priority units
			(a)Inclusion
				(1)In
			 generalThe skills specified in paragraph (2) shall be treated as
			 designated critical military skills under subsection (b)(1) of section 355 of
			 title 37, United States Code, for purposes of the award of the retention bonus
			 authorized by subsection (a) of section 355 of such title.
				(2)Covered
			 skillsThe skills specified in this paragraph are the skills as
			 follows:
					(A)Psychiatrist.
					(B)Social
			 worker.
					(C)Mental health
			 nurse.
					(b)Maximum bonus
			 amountsSection 355(d) of title 37, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(3)Notwithstanding any other provision
				of this subsection, the total bonus payments that a member may receive under
				this section are limited as follows:
						(A)In the case of a member who is
				assigned duties as a psychiatrist, not more than $25,000 for each year of the
				written agreement of the member under subsection (a).
						(B)In the case of a member who is
				assigned duties as a social worker, not more than $7,000 for each year of the
				written agreement of the member under subsection (a).
						(C)In the case of a member who is
				assigned duties as a mental health nurse, not more than $15,000 for each year
				of the written agreement of the member under subsection
				(a).
						.
			6.Inclusion of
			 psychiatrists, clinical psychologists, social workers, mental health nurses,
			 and other behavioral health professionals under the Health Professions
			 Scholarship and Financial Assistance Program
			(a)InclusionUnder
			 such regulations as the Secretary of Defense may prescribe, the Secretary of
			 each military department may include individuals qualified in the health
			 professions specified in subsection (b) in the health professions scholarship
			 and financial assistance program of such military department under subchapter I
			 of chapter 105 of title 10, United States Code.
			(b)Covered health
			 professionsThe health professions specified in this subsection
			 are the health professions as follows:
				(1)Psychiatrist.
				(2)Clinical
			 psychologist.
				(3)Social
			 worker.
				(4)Mental health
			 nurse.
				(5)Any other
			 category of behavioral health professional that the Secretary of the military
			 department concerned, in consultation with the Secretary of Defense, considers
			 appropriate for purposes of the health professions scholarship and financial
			 assistance program of such military department.
				7.Availability of
			 authorities for recruitment and retention of mental health professionals as
			 officers of the reserve components of the Armed Forces
			(a)In
			 generalUnder regulations
			 prescribed by the Secretary of Defense, the Secretary of each military
			 department may utilize the authorities in this Act, and the amendments made by
			 this Act, to facilitate the recruitment and retention in the reserve components
			 of the Armed Forces under the jurisdiction of such Secretary of individuals
			 qualified in the health professions specified in subsection (b). Such
			 regulations shall provide, to the maximum extent practicable, that the
			 application of any authority under this section to an individual for service in
			 a reserve component of the Armed Forces conform to the application of such
			 authority to similarly situated individuals for service on active duty in the
			 Armed Forces.
			(b)Covered health
			 professionsThe health professions specified in this subsection
			 are the health professions as follows:
				(1)Psychiatrist.
				(2)Clinical
			 psychologist.
				(3)Social
			 worker.
				(4)Mental health
			 nurse.
				
